Citation Nr: 0729653	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for a right shoulder disability. 

2.  Entitlement to an increased initial rating greater than 
10 percent for a left shoulder disability. 

3.  Entitlement to an increased initial rating greater than 
10 percent for a right ankle disability. 

4.  Entitlement to an increased initial rating greater than 
10 percent for a left ankle disability. 

5.  Entitlement to an increased initial rating greater than 
20 percent for chronic low back strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to January 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
granted service connection and a 10 percent rating for right 
and left shoulder disabilities and a 20 percent rating for 
chronic low back strain; and from a November 2005 rating 
decision that confirmed the assignment of an initial 10 
percent rating for right and left ankle disabilities. 

The veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the testimony is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  




REMAND

In the opinion of the Board, additional development is 
necessary. 

Ratings for all disabilities on appeal were substantially 
based on VA imaging and examinations in November 2004.  In 
the May 2006 statement of the case, the RO stated that 
additional records of examination by a private physician 
showed no deteriorating conditions.  However, this 
physician's examination preceded the VA examination in 
November 2004.  The RO also noted that an outpatient 
treatment report in January 2006 showed no increase in loss 
of function, swelling, or tenderness.  However, this 
assessment was very brief, did not include any measurements 
of range of motion, and referenced testing that had been 
conducted in November 2004. 

At a May 2007 Board hearing, the veteran stated that the pain 
and loss of function of his shoulder, ankle, and back 
disabilities had become more severe since 2004.  The veteran 
submitted VA magnetic resonance images of the lumbar spine 
conducted in August 2006 and X-rays of the left ankle 
obtained in January 2007 that both suggest more severe 
conditions.  

In view of the 2006 and 2007 medical testing and the 
veteran's testimony of increased severity of pain and loss of 
function, a current examination is necessary to decide the 
claims. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his right and left 
shoulders, right and left ankles, and 
lumbosacral spine by an appropriately 
qualified VA examiner. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's shoulders, ankles, and lumbar 
spine.  In addition to clinical 
observations, evaluation of any imaging, 
and measurements of appropriate range of 
motion, the examiner should comment on 
any additional functional loss due to 
pain, weakness, fatigability, 
incoordination, or pain on movement of a 
joint.   

2.  Then, readjudicate the claim for 
increased initial ratings for right and 
left shoulder disabilities, right and 
left ankle disabilities, and chronic low 
back strain.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


